Citation Nr: 0505083	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  96-48 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to September 
1943.  The appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 199 and December 2000, the Board remanded the case to 
the RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The appellant's representative submitted additional argument 
on behalf of the appellant in January 2005.


FINDINGS OF FACT

1.  VA has exerted reasonable efforts to assist the appellant 
with the development of her claim for benefits.

2.  The veteran died on September [redacted], 1995.  At the time of 
death, service connection was in effect for anxiety neurosis.

3.  The Certificate of Death lists myocardial infarction as 
the cause of death.  The certificate of death listed no 
contributing causes or other contributing conditions.

4.  There is no evidence to show any complaints, findings, or 
treatment for hypertension or a heart disorder during active 
service.  Neither is there is any evidence to show any 
complaints, findings, or treatment for hypertension or a 
heart disorder within one year of release from active 
service, or in the years immediately after active service.

5.  There is no evidence to show hypertension or a heart 
disorder to have been caused or made worse by active military 
service.

6.  There is no evidentiary record to show the veteran's 
service-connected anxiety neurosis to have had any causal 
connection with the veteran's heart disorder.


CONCLUSION OF LAW

A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her claim in 1995.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the 
appellant's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, In a letter dated in April 2002 
(letter), the RO informed the appellant of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support her claim.  As to who would obtain what part of the 
evidence needed, the letter informed the appellant that, 
pursuant to the December 2000 Board remand, the RO needed to 
obtained certain evidence and documents to support her claim, 
and that the RO would obtain any private treatment records 
she identified as related to this claim, provided she 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on her behalf.  The 
letter also informed the appellant to describe any additional 
evidence or send it to the RO, which the Board construes as 
reasonably informing her to submit any evidence in her 
possession.

The appellant's representative asserts that VA has failed to 
comply with the statutory notice requirements, and that the 
case file should be remanded for further VCAA notice.  The 
Board disagrees with, and rejects, this contention and finds 
that the letter meets the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. 
§ 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that any procedural deficiency as concerns the 
timing of the VCAA notice is harmless and has not prejudiced 
the appellant in the pursuit of her claim.
As noted, the appellant's case has been under continued, 
attempted development pursuant to two Board remands.  
Further, the case file reflects no evidence of either the 
letter or the September 2004 supplemental statement of the 
case (SSOC) having been returned as undelivered, and the 
appellant did not respond to either. Thus, the Board has 
clear evidence as to how the appellant would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, she did not respond.  Accordingly, in light of 
VCAA notice having been provided, and the fact that the 
appellant has demonstrated by her actions, including those 
after receipt of VCAA notice, that there is no missing 
evidence to be obtained, the Board finds that the appellant 
was not prejudiced in the pursuit of her claim by the timing 
of the VCAA notice.  Pelegrini, 18 Vet. App. at 121-22; see 
also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 
2004).

As concerns the duty to assist, the appellant's 
representative also asserts that VA has not complied with the 
duty to assist the appellant with the development of her 
claim.  The current case file before the Board is a rebuilt 
record, as the original case file was lost in its entirety.  
In April 1998, the Board requested an expert opinion from the 
Veterans Health Administration (VHA).  The available evidence 
in the rebuilt record reflects that the case file apparently 
was lost while in the possession of a VHA physician before 
the file could be reviewed.  Copies of electronic mail 
exchanges in the case file reflect that the VA medical center 
in question searched all of its offices and inquired of all 
staff as to the whereabouts of the case file to no avail.

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of her case, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The May 1999 Board remand was an 
integral part of the Board's effort to meet this 
responsibility.  The May 1999 remand, also directed other 
avenues of development in an effort to garner as much 
alternative information as possible.

The appellant was asked to provides names, addresses, and 
dates of treatment for the veteran as well as any records in 
her possession to aid in rebuilding the claims folder.  The 
rebuilt case file reflects no record of her having responded 
to the request.  The RO requested and received information 
pertinent to the veteran from the Office of Surgeon General, 
which reflects that, in September 1943, the veteran was 
hospitalized for psychoneurosis, anxiety.  The RO requested, 
and received, the available records from the Social Security 
Administration (SSA) as concerned the SSA benefits awarded 
the veteran.  The veteran was a retired school teacher.

The RO attempted to secure records from the State of New York 
for any retirement and medical records submitted for claims 
there.  In a July 27, 1999, letter, the Teachers' Retirement 
System in New York responded that an original notarized 
authorization was required before any information could be 
released to VA.  In an August 6, 1999, letter to the 
appellant, the RO asked for the required authorization. The 
appellant did not respond and, on August 16, 2000, the RO 
sent a second request to the appellant for her authorization.  
She again did not respond.

The Board again remanded the case in December 2000 so the RO 
could complete those actions directed in the May 1999 remand 
which were not completed.  See Stegall v. West, 11 Vet. 268 
(1998).  Pursuant to the December 2000 remand, the RO 
inquired of the State of Florida for any records related to 
the veteran and the issuance of state benefits such as 
Medicaid.  In a May 2002 letter, the State of Florida 
provided a negative reply.  The VA Medical Centers in 
Cleveland, Ohio, and Dayton, Ohio, informed the RO that 
searches were conducted and no records related to the veteran 
were found.
In a letter dated in January 2001, and pursuant to the 
December 2000 remand, the RO asked the appellant to respond 
to specific questions as concerned the veteran having had a 
possible heart attack in 1960, as well as whether she knew 
the facilities where the veteran was examined in 1976 and 
whether she had copies of any relevant records.  There is no 
record of the appellant having responded to the January 2001 
letter or, as set forth above, to the September 2004 SSOC.

The letter specifically advised the appellant of the U.S. 
Court of Appeals For Veterans Claims' adjuration in Wood v. 
Derwinski, 1 Vet. App. 190, 193, (1991), that the "duty to 
assist is not always a one-way street."  In light of the 
extensive efforts expended to locate and reconstruct the 
veteran's case file, and the apparent lack of cooperation by 
the appellant, the Board discerns no reasonable basis on 
which to remand this case for further assistance as the 
representative requests.

Accordingly, the Board finds, on the basis of the record as 
set forth above, that a verified, reasonably exhaustive 
search for the original case file has been conducted and, 
that in light of the original case file not having been 
located, verifiable due diligence has been exercised in 
rebuilding it to the extent possible.  See Dixion v. 
Derwinski, 3 Vet. App. 261 (1992).  The Board further finds 
that, to the extent possible, VA has complied with the duty 
to assist the appellant with the development of her claim.  
All available records are associated with the rebuilt file.  
38 C.F.R. § 3.159(c).

Factual background.

The appellant filed her claim for death benefits in November 
1995.  The November 1995 rating decision denied the claim.

Information from the Office of The Surgeon General, which was 
extracted from hospital admission cards, reflect that the 
veteran was treated for psychoneurosis, anxiety, in September 
1943.  The November 1995 rating decision reflects that the 
veteran was service connected for anxiety neurosis with an 
evaluation of 30 percent disabling.  The decision also 
determined that arteriosclerotic hearth disease and 
hypertension were not due to the veteran's active military 
service or his service-connected anxiety neurosis.

The only record provided by SSA was a private report from 
H.J.M., MD, which related that the veteran was treated by him 
from 1976 on, with the last beginning in August 1977.  The 
report reflects that the veteran's exact diagnosis was 
hypertensive cardiovascular disease, along with angina, and 
that a then current EKG had shown an abnormal problem.

The Certificate of Death reflects that the veteran died in 
September 1995 of a myocardial infarction.  The Certificate 
of Death did not list any other cause or contributing factor.

In her substantive appeal, the appellant asserted that, at 
the time of the veteran's induction into active service, he 
had hypertension, which caused severe headaches that the 
veteran supposedly complained of.  The appellant asserts that 
the veteran's nervous condition was a progressive condition, 
and that it caused him to develop hypertension and eventually 
his heart condition.

Analysis.

The appellant, as the veteran's surviving spouse, is entitled 
to dependency and indemnity compensation for the cause of the 
veteran's death if the evidence establishes that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312; see 
also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, the evidence must show that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312.  

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection for the cause of 
the veteran's death and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

As noted above, anxiety neurosis was the only disorder for 
which the veteran was service connected.  Certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from active service.  Arteriosclerosis, and other 
heart disorders, and hypertension are among the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).

The medical report on which the veteran's SSA benefits were 
based reflects that the veteran's heart disorder had its 
onset in approximately 1976 or 1977, decades after his active 
military service.  It is most regrettable that the veteran's 
case file was lost in the attempt to obtain an expert medical 
review.  Nonetheless, there simply is no evidence of record 
to show that his heart disorder or hypertension was related 
in any way to his active service, to include any relationship 
with his service-connected anxiety neurosis.  There is no 
evidence whatsoever to show that it causally contributed to 
his myocardial infarction.

The Board notes the appellant's assertions in her substantive 
appeal.  There is no showing, however, that she has any 
medical training, and in repeated cases the Courts have held 
that laypersons are not qualified to render medical opinions, 
and such are entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, for the reasons set forth above, the Board finds 
that the evidence preponderates against a finding that the 
veteran's service-connected anxiety neurosis was causally 
connected to his death.  38 C.F.R. § 3.12.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


